Citation Nr: 1746196	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints.

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to an initial compensable rating for a left knee strain, prior to August 6, 2014, and to a rating higher than 10 percent, thereafter.

4.  Entitlement to an initial compensable rating for a right knee strain, prior to August 6, 2014, and to a rating higher than 10 percent, thereafter.

5.  Entitlement to an initial compensable rating for a left ankle strain.

6.  Entitlement to an initial compensable rating for a right ankle strain.

7.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) (previously rated as anxiety disorder, not otherwise specified (NOS)).

8.   Entitlement to an initial rating higher than 10 percent for a lumbar spine strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a January 2011 rating decision, the RO granted an increased initial evaluation of 10 percent for his lumbar strain, effective August 2008.  Despite the grant of this increased initial evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In October 2013, the Board remanded these claims for additional development.  

In a May 2017 rating decision, the RO granted increased evaluations of 10 percent each for right and left knee strains, effective August 2014.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the 10 percent ratings.  Id.

The issues of entitlement to initial increased ratings for left knee strain, right knee strain, left ankle strain, right ankle strain, PTSD and a lumbar spine strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no post-service diagnosis of arthritis of multiple joints.

2.  The Veteran's hypertension is not manifested by a diastolic pressure of predominantly 100 or more or systolic pressure predominantly 160 or more; nor is there probative evidence he has a history of diastolic pressure predominantly 100 or more requiring continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of multiple joints have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

For the service connection issue, the VCAA duty to notify was satisfied by an August 2008 letter sent to the Veteran that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.

For the Veteran's increased rating claim, the Board notes that the Veteran's disagreement is with the initial evaluation assigned following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

All pertinent treatment records have been obtained and the Veteran has been afforded VA examinations.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009). 

These claims were remanded in October 2013.  The RO was instructed to obtain additional treatment records and afford the Veteran VA examinations.  Additional records were associated with the claims file; the Veteran was afforded VA examinations in 2014, 2016 and 2017.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives for these issues.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Of note, the Veteran, through his representative, has raised the argument that the VA examinations conducted in 2017 are not adequate for VA purposes because they were not performed by an expert physician in the relevant field of orthopedic medicine.  See September 2017 Appellant's Post-Remand Brief.  The Board notes that the October 2013 Board Remand did not specify that an orthopedic specialist was necessary.  Furthermore, VA medical examinations under section 5103A need not be conducted by physicians.  Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159 (a)(1).  For example, in Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  In this case, the 2017 VA examiner was also a nurse practitioner, and thus, completed medical education and training that meets the requirement of section 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions.  Therefore, the Board finds the 2017 VA examinations are adequate.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judge in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

II.  Entitlement to Service Connection for Arthritis of Multiple Joints

The Veteran seeks entitlement to service connection for arthritis of multiple joints.  He contends that he currently has arthritis of multiple joints, including the hips, knees, ankles, feet, and hands, which had an onset during service.

Applicable Laws

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Analysis

Unfortunately, there is no competent evidence of a post-service diagnosis of arthritis of multiple joints.

The Veteran was afforded a VA examination in September 2008, at which time it was noted that he claimed arthritis of the joints, but clinical diagnosis was strains of the bilateral knees and bilateral ankles.  The examiner stated that unless x-rays demonstrated arthritis, the diagnosis would remain as strains.  The Veteran did not report for x-rays to be obtained.  The Board notes that the Veteran is currently service-connected for strains of the bilateral knees and bilateral ankles.

As noted in a May 2010 private treatment record, in the History of Present Illness (HPI) section, the Veteran presented with "generalized osteoarthritis, site unspecified," with a notation that the Veteran was diagnosed three years prior.  It was also reported that the Veteran stated most of his discomfort began after his military duties and it had been constant since that time.  The Veteran stated that the primary joints affected were his hips, knees, and ankles.  X-rays were taken and the physician stated that the x-rays of all areas claimed to be affected with arthritis (hips, knees, ankles and feet) were normal.

A December 2013 VA outpatient note reported a medical history of arthralgia.

The Veteran testified in May 2013 that arthritis affected his fingers, hips, knees and feet.  See May 2013 BVA Hearing Transcript, page 35.

August 2014 VA examinations for the bilateral ankles and bilateral knees noted that x-rays were taken but did not document degenerative or traumatic arthritis. 

In December 2014, laboratory testing results for arthritis, such as rheumatoid factor, an antinuclear screen, and C-reactive protein, were negative and/or normal.  

The Veteran was afforded a VA examination in June 2016 for the bilateral knees.  It was noted that the Veteran likely had an overuse injury or osteoarthritis, however x-rays were taken and did not demonstrate any arthritis.

The Veteran was afforded VA examinations in February 2017 for his hands, fingers, bilateral hips, and feet.  X-rays were taken and did not demonstrate traumatic or degenerative arthritis.  

The Veteran was afforded VA examinations in March 2017 for his bilateral ankles and bilateral knees; he was again assessed with bilateral strains, and x-rays did not document traumatic or degenerative arthritis. 

The Veteran was afforded a VA examination in July 2017 for his bilateral ankles; x-rays did not document traumatic or degenerative arthritis. 

The Board acknowledges the December 2013 diagnosis of arthralgia.  Arthralgia is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  Pain alone, however, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, while a May 2010 private treatment note recorded a history of present illness as generalized osteoarthritis, site unspecified, this appears to be history as provided by the Veteran.  A bare transcription of lay history does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Here, at the time this history was noted, the physician specifically stated that current x-rays were ordered and did not demonstrate any arthritis.  There is no probative evidence that indicates the Veteran has been clinically diagnosed with arthritis of multiple joints at any time post service.

A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Therefore, without competent evidence of a current diagnosis of arthritis of multiple joints at any time during the appeal period, service connection is not warranted.  See 38 C.F.R. § 3.303.  

While the Veteran contends he suffers from arthritis of multiple joints, as a layperson he is not competent to diagnose arthritis, as such matters require medical testing and expertise to determine.  See Jandreau, supra.  The Board finds the medical evidence of record significantly more probative as to the presence of a diagnosed arthritis disability than the Veteran's lay assertions.  

The Veteran asserts that he currently suffers from joint point.  Complaints, however, are not enough to establish service connection.  There must be competent evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  The Board notes that the Veteran is competent to give evidence about what he experiences, for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a clinically diagnosed post-service diagnosis of arthritis.  "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225. 

The Board finds that the claim must be denied.  In sum, because post-service records do not indicate that the Veteran has a current diagnosis of arthritis of multiple joints, the Board finds that the evidence is against a grant of service connection for this disorder.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

III.  Entitlement to an Initial Compensable Rating for Hypertension

The Veteran seeks entitlement to an initial compensable rating for hypertension.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Facts & Analysis

Service connection for hypertension was granted in a December 2008 rating decision, at which time a noncompensable rating was assigned, effective August 1, 2008.

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more. Id. A 40 percent rating requires diastolic pressure of predominantly 120 or more. Id. A 60 percent rating requires diastolic pressure of predominantly 130 or more. Id. 

The Veteran was diagnosed with hypertension during service.  See, e.g., June 2000 service treatment record.  The Veteran had blood pressure readings such as 130/76 in November 1999, 139/81 in June 2000, 137/89 in January 2003, 134/88 in March 2004, and 146/96 in June 2005.

Treatment records were reviewed and document ongoing treatment for hypertension, post service, in the form of prescription medication.

The Veteran was afforded a VA examination in October 2008.  It was noted that the Veteran was diagnosed with hypertension during service and it was currently controlled with medication.  Blood pressure was taken three times: 133/77, 135/84 and 133/89.

A March 2009 private treatment note reported a blood pressure of 143/94; an April 2009 private treatment note reported a blood pressure of 152/93; a February 2010 private treatment note indicated the Veteran's blood pressure was 148/96.  

The Veteran was afforded a VA examination in October 2010.  It was noted that his hypertension was controlled on medication.  His blood pressure was 134/83.  

The Veteran testified in May 2013 that he used to keep logs of his blood pressures and his diastolic pressure is consistently over 100.  See May 2013 BVA Hearing Transcript, page 16.

A December 2013 VA treatment note recorded a blood pressure of 140/78.  A February 2014 VA treatment note recorded a blood pressure of 152/94.  An August 2014 VA treatment note reported a blood pressure of 117/85. 

The Veteran was afforded a VA examination in August 2014.  The examiner stated there were no documented changes in medication treatment and no new change in hypertension readings. The Veteran's blood pressure was taken three times: 142/98, 125/98, and 140/100.

A March 2015 VA treatment note reported a blood pressure of 138/95.  A November 2015 VA treatment note reported a blood pressure of 139/83.  A June 2016 VA treatment note reported a blood pressure of 125/77.  In January 2017, a VA treatment note reported a blood pressure of 144/87.  

The Veteran was afforded a VA examination in July 2017.  The examiner stated the Veteran did not have a history of diastolic pressure predominantly 100 or more.  Blood pressure was taken three times: 133/91, 133/86, 128/90.  The examiner indicated the Veteran's blood pressure did not affect his ability to work.  It was noted that approximately a year prior, the Veteran was prescribed an additional hypertensive medication, in addition to his current medication.  

As stated previously, to warrant a compensable rating, the Veteran must have a diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or have a history of diastolic pressure predominantly 100 or more and require continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

In this case, there is no persuasive evidence of blood pressure readings at the levels necessary to warrant a 10 percent rating.  Although the Veteran requires continuous medication for control, there is no persuasive evidence of a history of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  As such, the Board finds that the Veteran's current noncompensable rating appropriately compensates the Veteran for the severity of his disability. 

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is simply no evidence of record of blood pressure readings that would entitle the Veteran to the next higher rating of 10 percent.

The Board has also considered whether any alternate Diagnostic Codes allow for a higher evaluation or separate evaluation.  However, the Board notes that the Veteran is diagnosed with hypertension.  Thus, the Board finds that Diagnostic Code 7101, for hypertension, is the most appropriate.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Lastly, the Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim may be considered part and parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  As recently as July 2017, the Veteran indicated that he was currently working.  See July 2017 VA examination.  Accordingly, the Board finds that Rice is not applicable.


ORDER

Entitlement to service connection for arthritis of multiple joints is denied.

Entitlement to an initial compensable rating for hypertension is denied.


REMAND

The Veteran seeks entitlement to increased ratings for his bilateral knee strains, bilateral ankle strains, lumbar spine strain and PTSD.

Bilateral Knees, Bilateral Ankles, and Lumbar Spine

The Veteran was afforded a VA examination for his bilateral ankles in July 2017.  The examiner stated that pain was noted on examination and caused functional loss on dorsiflexion and plantar flexion, however, the degree at which pain occurred was not noted in the examination report.

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Therefore, on remand, the Veteran should be afforded an examination for his bilateral ankles that includes the degree at which pain occurs during range of motion tests.  These findings are necessary to adequately rate the Veteran's disability according to DeLuca. Id.   

Additionally, the Board observes that a new precedential opinion that directly affects the appeals for the bilateral knees, bilateral ankles and spine was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result. Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands. The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer. 

The Veteran's VA examinations for the bilateral knees, bilateral ankles and spine do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct the deficiencies noted above.

PTSD

The Veteran was afforded a VA examination in July 2014.  In the September 2017 Appellant's Post-Remand Brief, the Veteran's representative asserted that since the July 2014 VA examination is over 38 months old, it is too old to adequately evaluate the disability.  See September 2017 Post-Remand Brief.  

Here, the Board notes that the Veteran was afforded a VA examination more than three years ago, in July 2014, and as such, the Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Additionally, all updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Schedule the Veteran for the appropriate VA examinations to evaluate the service-connected bilateral knees. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disabilities. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the knees and the degree at which pain begins. 

Pursuant to Correia v. McDonald, the examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the knees cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

In regard to flare-ups and if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

3.  Schedule the Veteran for the appropriate VA examinations to evaluate the service-connected bilateral ankles. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disabilities. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the bilateral ankles and the degree at which pain begins. 

Pursuant to Correia v. McDonald, the examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the bilateral ankles cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

In regard to flare-ups and if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

4.  Schedule the Veteran for the appropriate VA examinations to evaluate the service-connected lumbar spine disability. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the lumbar spine and the degree at which pain begins. 

Pursuant to Correia v. McDonald, the examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

In regard to flare-ups and if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

5.  Afford the Veteran a VA examination to determine the current severity of his PTSD. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.130, Diagnostic Code 9411. The pertinent rating criteria must be provided to the examiner.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

7.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

8.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


